Citation Nr: 0518779	
Decision Date: 07/12/05    Archive Date: 07/20/05

DOCKET NO.  98-01 603A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for post traumatic 
stress disorder (PTSD).  

2.  Entitlement to service connection for a dental injury.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Prem, Associate Counsel

INTRODUCTION

The veteran served on active duty from November 1967 to 
November 1969.  He also served in the National Guard for one 
year (he believes that it was 1975).  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from September 1997 and May 2002 rating decisions 
issued by the Department of Veterans Affairs (VA) Regional 
Office (RO) in Waco, Texas, which denied service connection 
for a dental injury and PTSD.  

The Board notes that the veteran's PTSD claim was originally 
denied in April 1996 and that the veteran failed to file a 
timely Notice of Disagreement.  Nonetheless, the RO 
readjudicated the claim on a de novo basis again in August 
1998.  The claim was once again denied.  This time the 
veteran filed a timely Notice of Disagreement and the RO 
issued a Statement of the Case.  Shortly thereafter, the 
President signed into law the Veterans Claims Assistance Act 
of 2000 (VCAA).  The law redefined the obligations of VA with 
respect to the duty to assist and included an enhanced duty 
to notify a claimant as to the information and evidence 
necessary to substantiate a claim for VA benefits.  The RO 
complied with the VCAA requirements in July 2001, and 
readjudicated the claim in May 2002.  In the RO's decision, 
it once again denied the veteran's claim.         

The claim for service connection for residuals of a dental 
injury is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if further action is required on his part.


FINDINGS OF FACT

1.  The veteran's did not have combat duty and his alleged 
in-service stressors have not been corroborated by official 
records or any other supportive evidence.

2.  The veteran's diagnosis of PTSD, first shown many years 
after service, has not been attributed to a verified in- 
service stressor.


CONCLUSION OF LAW

Service connection for PTSD is not warranted.  38 U.S.C.A. §§ 
1110, 5107 (West 2002); 38 C.F.R. § 3.303, 3.304 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (the VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (2000), codified at 38 U.S.C.A. 
§§ 5102, 5103, 5103A, 5107 (West 2002).  VA has issued final 
regulations to implement these statutory changes.  See C.F.R. 
§§ 3.102, 3.159 and 3.326(a) (2003).  These provisions 
redefine the obligations of VA with respect to the duty to 
assist and include an enhanced duty to notify a claimant as 
to the information and evidence necessary to substantiate a 
claim for VA benefits.  In this case, the Board finds that 
VA's duties to the appellant under the VCAA have been 
fulfilled. 
 
First, VA has a duty to notify the appellant of any 
information and evidence needed to substantiate and complete 
a claim.  38 U.S.C.A. §§ 5102 and 5103.  The Board concludes 
that the discussions in the May 2002 RO rating decision; the 
March 2003 Statement of the Case; the November 2004 and 
January 2005 Supplemental Statements of the Case; and letters 
sent to the appellant by the RO, adequately informed him of 
the information and evidence needed to substantiate his claim 
for service connection for PTSD, and complied with VA's 
notification requirements.  The Statements of the Case set 
forth the laws and regulations applicable to the veteran's 
claim.  Further, letters from the RO to the veteran dated 
January 2001, July 2001, December 2004, and April 2005 
informed him of the types of evidence that would substantiate 
his claim; that he could obtain and submit private evidence 
in support of his claim; and that he could have the RO obtain 
VA and private evidence if he completed the appropriate 
medical releases for any private evidence he wanted the RO to 
obtain.  In sum, the veteran was notified and aware of the 
evidence needed to substantiate his claim for service 
connection for PTSD, and the avenues through which he might 
obtain such evidence, and of the allocation of 
responsibilities between himself and VA in obtaining such 
evidence.  See Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  

In Pelegrini v. Principi, 18 Vet. App. 112 (2004) (Pelegrini 
II, which replaced the opinion in Pelegrini v. Principi, 
17 Vet. App. 412 (2004) (Pelegrini I)), the Court of Appeals 
for Veterans' Claims (Court) held that, for claims filed 
before the enactment of the VCAA (November 9, 2000), a VCAA 
notice must be provided to a claimant before the "initial 
unfavorable [agency of original jurisdiction (AOJ)] decision 
on a service-connection claim."  As noted above, the 
veteran's PTSD claim was originally denied in April 1996, and 
then readjudicated on a de novo basis in August 1998.  Both 
unfavorable decisions occurred prior to the enactment of the 
VCAA.  The RO obviously could not inform the veteran of law 
that did not exist.  Moreover, in Pelegrini II, the Court 
also made it clear that where, as in this case, notice was 
not mandated at the time of the initial RO decision, the RO 
did not err in not providing such notice complying with 
section 5103(a); § 3.159(b)(1) because an initial RO decision 
had already occurred.  See also VAOPGCPREC 7-2004.    

The RO complied with the VCAA requirements in July 2001, and 
readjudicated the claim in May 2002.  The Board finds that 
notice was provided by the AOJ prior to the transfer and 
certification of the veteran's case to the Board, and the 
content of the notice fully complied with the requirements of 
38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b).  After the 
notice was provided, the claimant was provided with every 
opportunity to submit evidence and argument in support of his 
claim for service connection for PTSD, and to respond to VA 
notices.  Therefore, not withstanding Pelegrini II, to decide 
the appeal would not be prejudicial error to the claimant.  
See Bernard v. Brown, 4 Vet. App. 384 (1993).  

The Board further notes that in order to be consistent with 
38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b), VCAA notice 
must: (1) inform the claimant about the information and 
evidence not of record that is necessary to substantiate the 
claim; (2) inform the claimant about the information and 
evidence that VA will seek to provide; (3) inform the 
claimant about the information and evidence the claimant is 
expected to provide; and (4) request or tell the claimant to 
provide any evidence in the claimant's possession that 
pertains to the claim, or something to the effect that the 
claimant should "give us everything you've got pertaining to 
your claim(s)."  This new "fourth element" of the notice 
requirement comes from the language of 38 C.F.R. 
§ 3.159(b)(1).  

In this case, although the VCAA notice that was provided to 
the veteran does not contain the precise language of the 
"fourth element," the Board finds that the veteran was 
otherwise fully notified of the need to give to VA any 
evidence pertaining to his claim.  In its VCAA notice and 
Statements of the Case the RO informed the veteran of the 
evidence already of record and requested that he inform VA of 
any additional information or evidence that he wanted VA to 
obtain. Thus, while the veteran was not explicitly requested 
to provide any evidence in his possession, he was informed 
that it was his responsibility to ensure that VA received any 
evidence not in the possession of the Federal government; 
this would necessarily include submitting any relevant 
evidence in his possession.  The Board finds that the failure 
to use the exact language of 38 C.F.R. § 3.159(b)(1) with 
respect to this "fourth element" was harmless, non-
prejudicial error, if error at all.  See Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005). 

VCAA only requires that the duty to notify is satisfied, and 
that claimants be given the opportunity to submit information 
and evidence in support of their claims.  Once this has been 
accomplished, all due process concerns have been satisfied.  
See 38 C.F.R. § 20.1102; Bernard, supra.  In this case, 
because each of the four content requirements of a VCAA 
notice has been fully satisfied, any error in not providing a 
single notice to the appellant covering all content 
requirements is harmless error.  Moreover, in a recent 
opinion, VA General Counsel held that the Court of Appeals 
for Veteran's Claims' statement in Pelegrini that 
sections 5103(a) and 3.159(b)(1) require VA to include such a 
request as part of the notice provided to a claimant under 
those provisions is obiter dictum and is not binding on VA.  
VA General Counsel further noted that section 5103(a) does 
not require VA to seek evidence from a claimant other than 
that identified by VA as necessary to substantiate the claim.  
See VAOPGCPREC 1-2004.
 
VA also has a duty to assist the appellant in obtaining 
evidence necessary to substantiate the claim.  38 U.S.C.A. § 
5103A.  The RO has obtained the veteran's service medical 
records.  In addition, as noted above, the RO contacted the 
veteran by January 2001, July 2001, December 2004, and April 
2005 and asked him to identify all medical providers who 
treated him for PTSD.  The RO has obtained all identified 
evidence.  

As to any duty to seek a medical opinion, the Board notes 
that in the case of a claim for service connection for the 
cause of death, the assistance provided to the claimant shall 
include providing a medical opinion when such opinion is 
necessary to make a decision on the claim.  An opinion shall 
be treated as being necessary to make a decision on the claim 
if the evidence of record, taking into consideration all 
information and lay or medical evidence (including statements 
of the claimant) contains competent evidence that the cause 
of the veteran's death was due to a disability associated 
with the veteran's act of service; but does not contain 
sufficient medical evidence for VA to make a decision on the 
claim.  See 38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4).  

The Board finds that, with no medical evidence of relevant 
abnormal findings in the service medical records or for many 
years thereafter, and with no competent medical evidence of a 
causal link between the veteran's PTSD and a verified in-
service stressor, another examination or a medical opinion is 
not warranted.  Id. 

As VA has fulfilled the duty to notify and assist to the 
extent possible, the Board finds that it can consider the 
merits of this appeal without prejudice to the appellant.  
Bernard, supra.

Factual Background

The veteran testified at a November 2004 RO hearing that 
while in Vietnam, he saw a lot of killing.  He noted a 
specific incident that he still has nightmares about in which 
he and a man called "Killer" were in a club and had sex 
with a female in a company area.  Afterwards, while the 
veteran was still holding the girl's hand, "Killer" slit 
her throat (getting blood on the veteran).  They then dumped 
the girl's body in the dump or the bushes.  He also recalls 
an incident where he and other soldiers shot an enemy up so 
badly that his head almost came off.  Then a fellow soldier 
cut the enemy's head off and showed it to the veteran.  
Finally, he recalls running over a woman while he was driving 
a truck.   

The veteran served on active duty from November 1967 to 
November 1969.  The service personnel records show that the 
veteran served in Vietnam as a postal clerk and supply clerk; 
there is no indication that he received any medals, 
decorations or citations evincing combat duty.  

The veteran's service medical records contain no complaints, 
symptoms, diagnoses, or treatment for any disability 
attributed to PTSD.  He underwent a separation examination in 
August 1969 that yielded normal findings (with the exception 
of some mild hearing loss and a left ankle scar).  
Furthermore, the veteran completed a Report of Medical 
History in which he indicated, by checked box, that he did 
not have frequent trouble sleeping, frequent nightmares, 
depression or excessive worry, or nervous trouble of any 
sort.  

The veteran originally filed his claim in September 1995, and 
there was no post-service medical evidence of any PTSD 
symptoms until March 1996 (approximately 27 years after 
service).  At that time he was diagnosed with PTSD and 
isolation behavior caused by Vietnam War service.  Included 
in his list of symptoms were intrusive thoughts, inability to 
maintain intimacy, feelings of alienation, and preoccupation 
with Vietnam.  

The RO attempted to verify the veteran's stressors by 
requesting detailed information from him.  However, he 
responded to the PTSD questionnaire by stating that he did 
not know times, dates, or names.  

The veteran has submitted lay statements from his former 
common law wife, two sisters, and current girlfriend.  His 
girlfriend stated that the veteran can sometimes get 
irritable and violent, and that he will sometimes pack a bag 
and just go out into the forest where he can clear his mind.  
One sister (G.B.) stated that the veteran was a nice and 
sweet person, but now is always in a bad mood and is subject 
to mood swings.  She also stated that he has nightmares, and 
talks in his sleep.  His other sister (L.W.) stated that the 
veteran has trouble being around people; and that he has 
nightmares about killing and fighting.  His former common law 
wife (E.M.J) stated that she was with the veteran for 15-20 
years and that he had mental problems the entire time that 
they were together.  She believes that his mental problems 
arose from Vietnam.  She stated that the veteran would talk 
to her about some girl he had killed, and that he would have 
nightmares.  

The veteran has also submitted a statement from a fellow 
soldier (E.R.) who stated that he and the veteran saw and 
performed a lot of killing.  He also stated that the veteran 
talked a lot about killing and cutting somebody's throat.       

Law and Regulations

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by active 
service. 38 U.S.C.A. §§ 1110.  With chronic disease shown as 
such in service so as to permit a finding of service 
connection, subsequent manifestations of the same chronic 
disease at any later date, however remote, are service 
connected, unless clearly attributable to intercurrent 
causes. When the fact of chronicity in service is not 
adequately supported, then a showing of continuity of 
symptomatology after discharge is required to support a claim 
of service connection.  38 C.F.R. § 3.303(b).  Service 
connection may be granted for any disease diagnosed after 
discharge, when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d).

The standard of proof to be applied in decisions on claims 
for veterans' benefits is set forth in 38 U.S.C.A. § 5107 
(West 2002).  A veteran is entitled to the benefit of the 
doubt when there is an approximate balance of positive and 
negative evidence. See also, 38 C.F.R. § 3.102.  When a 
veteran seeks benefits and the evidence is in relative 
equipoise, the veteran prevails.  See Gilbert v. Derwinski, 1 
Vet. App. 49 (1990). The preponderance of the evidence must 
be against the claim for benefits to be denied.  See Alemany 
v. Brown, 9 Vet. App. 518 (1996).

In addition to the general rules of service connection noted 
above, service connection for PTSD requires medical evidence 
diagnosing the condition in accordance with 38 C.F.R. § 
4.125(a); a link, established by medical evidence, between 
current symptoms and an in-service stressor; and credible 
supporting evidence that the claimed in-service stressor 
occurred.  38 C.F.R. § 4.125(a) requires that diagnoses of 
mental disorders conform to the fourth edition of the 
Diagnostic and Statistical Manual of Mental Disorders (DSM-
IV) and that if a diagnosis is not supported by the findings 
on the examination report, the rating agency shall return the 
report to the examiner to substantiate the diagnosis.

The DSM-IV provides two requirements as to the sufficiency of 
a stressor: (1) A person must have been "exposed to a 
traumatic event" in which "the person experienced, witnessed, 
or was confronted with an event or events that involved 
actual or threatened death or serious injury, or a threat to 
the physical integrity of self or others" and (2) "the 
person's response [must have] involved intense fear, 
helplessness, or horror".  DSM-IV at 427-28.  These criteria 
are no longer based solely on usual experience and response 
but are individualized (geared to the specific individual's 
actual experience and response).  Hence, under the DSM-IV, 
the mental illness of PTSD would be treated the same as a 
physical illness for purposes of VA disability compensation 
in terms of a predisposition toward development of that 
condition.  Cohen v. Brown, 10 Vet. App. 128, 141 (1997).

It is noted that provisions of 38 C.F.R. 3.304(f) used to 
require that there be a "clear diagnosis" of PTSD.  A "clear 
diagnosis" of PTSD was, at a minimum, an unequivocal one.  
Cohen at 139.  However, this regulation was amended in June 
1999.  This amendment, in part, eliminated the requirement of 
a "clear diagnosis." 61 Fed. Reg. 32.807-32.808.

The provisions of 38 U.S.C.A. § 1154(b) provide that in the 
case of any veteran who engaged in combat with the enemy in 
active military service during a period of war, the Secretary 
shall accept as sufficient proof of service connection of any 
disease or injury alleged to have been incurred or aggravated 
by such service, satisfactory lay or other evidence of 
service incurrence or aggravation if consistent with the 
circumstances, conditions, or hardships of such service, 
notwithstanding the fact that there is no official record of 
such incurrence or aggravation.  However, the provisions of 
38 U.S.C.A. § 1154(b) are only applicable in cases where a 
veteran is shown to have actually served in combat with the 
enemy.  For application of 38 U.S.C.A. § 1154(b), it is not 
sufficient that a veteran be shown to have served during a 
period of war or to have served in a theater of combat 
operations or in a combat zone.  To gain the benefit of a 
relaxed standard for proof of service incurrence of an injury 
or disease, Section 1154(b) requires that the veteran have 
actually participated in combat with the enemy.  See 
VAOPGCPREC 12-99 (October 18, 1999).

Analysis

A review of the claims file shows no indication of PTSD until 
many years after service.  The service personnel records show 
that the veteran served in Vietnam as a postal clerk and 
supply clerk; there is no indication that he received any 
medals, decorations or citations evincing combat duty.  If a 
claimant did not engage in combat with the enemy, or claimed 
stressors are not related to combat, then the claimant's 
testimony alone is not sufficient to establish the occurrence 
of the claimed stressors, and his testimony must be 
corroborated by credible supporting evidence.  Cohen, supra; 
Moreau v. Brown, 9 Vet. App. 389 (1996); Dizoglio v. Brown, 9 
Vet. App. 163 (1996).  Furthermore, service department 
records must support, and not contradict, the claimant's 
testimony regarding non-combat stressors.  Doran v. Brown, 6 
Vet. App. 283 (1994); see also Suozzi v. Brown, 10. Vet. App. 
307, 310-311 (1997) (corroboration of every detail of a 
claimed stressor, including personal participation, is not 
required; independent evidence that the incident occurred is 
sufficient); Pentecost v. Principi, 16 Vet. App. 124 (2002).  
In Zarycki v. Brown, 6 Vet. App. 91 (1993), the Court held 
that the presence of a recognizable stressor is the essential 
prerequisite to support the diagnosis of PTSD. Thus, this 
appeals turns on the questions of whether any of the 
veteran's alleged stressors have been or could be verified 
and, if so, whether such verified stressor(s) can be linked 
to a diagnosis of PTSD.

The veteran contends, in essence, that his recently diagnosed 
PTSD is due to in-service stressors while in Vietnam.  He 
specifically alleges to have been present while a fellow 
soldier (whom he identified only as "Killer") slit a 
civilian's throat.  He also recalls an incident where he and 
other soldiers shot an enemy up so badly that his head almost 
came off.  Then a fellow soldier cut the enemy's head off and 
showed it to the veteran.  Finally, he recalls running over a 
woman while he was driving a truck.  However, the Board finds 
the service records, and the absence of any such incidents to 
be more probative on this factual matter.  Furthermore, the 
veteran is unable to provide any details that might assist 
the VA in verifying that the alleged incidents occurred.  The 
veteran's statement contains no names, dates or locations for 
any of the incidents described.  

The Board has considered the lay statements regarding the 
veteran's change in personality after his return from 
Vietnam.  However, such does not verify any of the alleged 
in-service stressors.  

In sum, the Board finds that the veteran did not have combat 
duty and his alleged in-service stressors relating to 
anecdotal incidents rather than verifiable attacks by the 
enemy, have not been corroborated by official records, buddy 
statements, or any other supportive evidence.  He has not 
produced any witness who can corroborate his testimony.  
Furthermore, the veteran's lack of detail about the alleged 
incidents make it impossible for them to be verified by the 
U.S. Armed Services Center for Research of Unit Records.  The 
veteran's diagnosis of PTSD, first shown many years after 
service, has not been attributed to a verified in-service 
stressor. Accordingly, service connection for PTSD must be 
denied.

As the preponderance of the evidence is against the claim, 
the benefit of the doubt doctrine is not for application in 
the instant case and the claim for service connection for 
PTSD must be denied.  38 U.S.C.A. § 5107(b); Gilbert, supra; 
Ortiz v. Principi, 274 F. 3d 1361 (Fed. Cir. 2001).  



ORDER

Service connection for PTSD is denied.


REMAND

With respect to the veteran's alleged in-service dental 
injury, the Board notes that the service medical records 
indicate that he had an abscessed tooth in November 1967.  
The veteran also complained of severe tooth or gum trouble in 
his Reports of Medical History completed at his induction and 
upon separation from service.  The Board finds that there is 
evidence of dental problems while in service.  

Furthermore, the veteran stated at his November 2004 RO 
hearing that the injury he sustained occurred while he was in 
National Guard training (which he believes was in 1975).  He 
stated that his mouth struck an Army tank while he was 
training for the National Guard and that he lost some teeth.  
The veteran's National Guard records are nowhere to be found 
in the claims file.  The veteran stated that he believes that 
the records should have been the 25th artillery battalion out 
of Henderson, Texas.  The RO must make reasonable efforts to 
obtain these records by contacting the NPRC.  

Accordingly, this case is REMANDED for the following action:

1.  The RO should request from NPRC any 
and all records pertaining to the 
veteran's service in the National Guard 
for the purpose of verifying an in 
service dental injury.  

2.  If, and only if, an in service dental 
injury is verified, the RO must schedule 
the veteran for a dental examination for 
the purpose of determining whether the 
veteran has a current disability and, if 
so, whether such is linked to service.  
Following a review of the relevant 
medical evidence in the claims file, to 
include the service medical records; 
post-service medical records; the medical 
history obtained from the veteran; the 
clinical evaluation; and any tests that 
are deemed necessary, the clinician 
should be asked to provide an opinion as 
to whether the veteran suffers from any 
current disability, and if so, whether it 
is at least as likely as not (i.e., 
whether there is a 50 percent or higher 
likelihood) that his current disability 
is related to an incident of service.  
The clinician should note that "more 
likely" or "as likely" would support 
the veteran's claim; "less likely" 
would weigh against the claim.  The 
clinician is asked to provide a rationale 
for any opinion expressed.  

3.  Thereafter, the RO should ensure that 
no other notification or development 
action, in addition to that directed 
above, is required.  If further action is 
required, the RO should undertake it 
before further adjudication of the claim.

4.  The RO should then adjudicate the 
issue of service connection for residuals 
of a dental injury on a de novo basis.  
If the benefit requested on appeal is not 
granted to the appellant's satisfaction, 
the RO should issue a Supplemental 
Statement of the Case, which must contain 
notice of all relevant action taken on 
the claim, to include a summary of all of 
the evidence added to the record since 
the January 2005 Supplemental Statement 
of the Case.  A reasonable period of time 
for a response should be afforded.

Thereafter, subject to current appellate procedure, the case 
should be returned to the Board for further consideration, if 
otherwise in order.  No action is required of the veteran 
until he is otherwise notified by the RO.  By this action, 
the Board intimates no opinion, legal or factual, as to any 
ultimate disposition warranted in this case.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                        
____________________________________________
	R. F. WILLIAMS 
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


